Citation Nr: 0407095	
Decision Date: 03/18/04    Archive Date: 03/30/04

DOCKET NO.  02-12 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel




INTRODUCTION

The veteran had active duty from October 1955 to January 
1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied the above claim.  

The veteran requested a personal hearing before a Veteran's 
Law Judge.  He canceled a hearing scheduled for him in May 
2003, and failed to report for the re-scheduled hearing in 
September 2003.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

The RO requested verification of exposure to Agent Orange in 
Vietnam from the service department, which responded that 
there was no record of exposure to herbicides for the 
veteran.  In March 2002, the RO denied the veteran's claim 
for service connection for diabetes mellitus on a presumptive 
basis because his active duty ended on January 4, 1961, which 
was outside of the scope to invoke the presumption of 
exposure to Agent Orange based upon Vietnam service.  The RO 
also indicated that it asked the veteran to provide evidence 
verifying that he was exposed to Agent Orange, but he did not 
respond.

However, in his substantive appeal, coupled with his notice 
of disagreement, the veteran contends that he was exposed to 
Agent Orange when he was an air-ground operation technician 
working on electrical systems on A-7 and F-8 aircraft 
returning from Vietnam.  He said that he worked on classified 
missions.  Further development is warranted to verify the 
veteran's contentions, including obtaining his service 
personnel records.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 
(West 2002)) became law.  This law redefined the obligations 
of VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This law also eliminated the concept of a well-grounded claim 
and superseded the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA could not assist in the development of a claim 
that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

Under 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1), VA 
must notify the claimant of the information and evidence 
necessary to substantiate the claim for benefits and must 
indicate which portion of that information and evidence the 
claimant must provide and which portion VA will attempt to 
obtain for the claimant.  In this case, the RO failed to 
notify the veteran of the VCAA, and the requirements therein.  
Nor did the RO consider the new regulations, 38 C.F.R. 
§ 3.159, in the statement of the case issued in August 2002.  
The RO must notify the veteran of the VCAA and assist him as 
necessary in the development of this claim.  

Accordingly, this claim is REMANDED for the following:

1.  Review the claims file and ensure that 
all notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002) are fully complied with 
and satisfied.  See also 38 C.F.R. § 3.159 
(2003).  

2.  Make arrangements to obtain the 
veteran's complete service personnel 
records and obtain further verification 
regarding his claimed exposure to Agent 
Orange from the service department.  

3.  Finally, readjudicate the veteran's 
claim, with application of all appropriate 
laws and regulations and consideration of any 
additional information obtained as a result 
of this remand.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (including 
citation to 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2003)) and be given 
an appropriate period to respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	P. M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


